702 So.2d 1387 (1997)
Mona BERNARD, Wife of/and Larry Bernard, et al.
v.
THIGPEN CONSTRUCTION COMPANY, et al.
Nos. 97-C-1877, 97-C-1893 and 97-C-1894.
Supreme Court of Louisiana.
November 21, 1997.
PER CURIAM.
The rulings of the lower courts are vacated and set aside. In Kenneth E. Ford, et al. v. Murphy Oil U.S.A., Inc., et al., 96-2913, ___ So.2d ___ (La. 9/9/97), this court held that under certain circumstances, the existence of individual causation and liability issues as to each potential class member may so predominate over common issues that class certification is inappropriate. The trial court in this case erred in refusing to allow the introduction by defendants of evidence of causation. The certification of the class is vacated, and the matter is remanded to the trial court to conduct a new class certification hearing in light of this court's holding in Kenneth E. Ford, et al. v. Murphy Oil U.S.A., Inc., et al., 96-2913, ___ So.2d ___ (La. 9/9/97).
*1388 LEMMON and JOHNSON, JJ., would deny the writ.
KNOLL, J., not on panel.